              Case 2:18-cv-01409-JLR Document 82 Filed 05/18/20 Page 1 of 8



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         HELEN JOSEPHINE THORNTON,                    CASE NO. C18-1409JLR
           et al.,
11                                                      ORDER GRANTING LEAVE
                                Plaintiffs,             FOR DISCOVERY ON
12                v.                                    NUMEROSITY

13
           COMMISSIONER OF SOCIAL
14         SECURITY,

15                              Defendant.

16                                  I.    INTRODUCTION
17         Before the court is Magistrate Judge J. Richard Creatura’s combined report and
18   recommendation on Plaintiffs Helen Josephine Thornton and National Committee to
19   Preserve Social Security and Medicare’s (collectively, “Plaintiffs”) complaint and motion
20   for class certification (the “Report and Recommendation”). (R&R (Dkt. # 74).)
21   Plaintiffs and Defendant Commissioner of Social Security (“the Commissioner”) filed
22   objections to the Report and Recommendation. (See Def. Obj. (Dkt. # 78); Pls. Obj.


     ORDER - 1
              Case 2:18-cv-01409-JLR Document 82 Filed 05/18/20 Page 2 of 8



 1   (Dkt. # 79).) For the reasons set forth below, the court concludes that the Plaintiffs

 2   should be granted additional time to conduct discovery on the issue of numerosity before

 3   the court rules on the merits of the Report and Recommendation and the parties’

 4   objections to the Report and Recommendation.

 5                                   II.   BACKGROUND

 6          On December 12, 2019—after the parties had fully briefed the issues on the merits

 7   and on class certification and participated in oral argument on those issues but before

 8   Magistrate Judge Creatura issued the Report and Recommendation—Magistrate Judge

 9   Creatura ordered the parties to submit additional briefing on “[P]laintiffs’ showing on

10   numerosity under [Federal Rule of Civil Procedure] 23(a)(1).” (See 12/12/19 Order at 2.)

11   Magistrate Judge Creatura informed the parties that he was considering recommending

12   certification of a nation-wide class that “excludes those persons who have not presented a

13   claim” for social security survivor benefits to the Social Security Administration (the

14   “Administration”). (See id. at 1-2.) Magistrate Judge Creatura noted, however, that if he

15   were to recommend certification of such a class, “then [P]laintiffs [would need] to make

16   a more sufficient showing of numerosity” than they made in their initial briefing, where

17   Plaintiffs briefed numerosity under the assumption that the court would define the class

18   to include individuals who would present a claim for survivor benefits to the

19   Administration in the future in addition to those who had already presented such claims.

20   (See id. at 2-3; see also Pls. Op. Br. (Dkt. # 53) at 26, 31-33.) To allow Plaintiffs to make

21   that showing, Magistrate Judge Creatura provided both parties with an opportunity to

22   submit additional briefing on numerosity. (See 12/12/19 Order at 3.)


     ORDER - 2
              Case 2:18-cv-01409-JLR Document 82 Filed 05/18/20 Page 3 of 8



 1          In response to Magistrate Judge Creatura’s order requesting additional briefing,

 2   the only extrinsic evidence Plaintiffs added to the record came from a search conducted

 3   on records from Lambda Legal’s Help Desk. (See Pls. Resp. to Order for Briefing (Dkt.

 4   # 71) at 8; see also Borelli Decl. (Dkt. # 72).) According to Plaintiffs, Lambda Legal

 5   “maintains a national Legal Help Desk . . . which provides information and resources to

 6   members of the public relating to discrimination based on sexual orientation, gender

 7   identity and gender expression, and HIV status.” (See Borelli Decl. ¶ 2.) Plaintiffs’

 8   counsel attests that she conducted a search of records from the Help Desk and “identified

 9   22 records for individuals who were barred by unconstitutional laws from marrying their

10   committed same-sex partner, and who expressly indicated that they had contacted the

11   Social Security Administration to seek survivor’s benefits by the time they had contacted

12   us.” (Id. ¶ 7.) Although Plaintiffs’ counsel provides details about how she identified

13   these records, she did not include any of the records as evidence in support of her

14   declaration and has no evidence to confirm that these individuals presented claims to the

15   Administration. (See id. ¶¶ 5-7.) Plaintiffs argued that this search showed that the total

16   number of potential class members likely “exceeds 100 individuals” based on the

17   assumption that not every class member would have contacted Lambda Legal’s Help

18   Desk. (See Pls. Resp. to Order for Briefing at 8.) Although Plaintiffs believed that this

19   evidence sufficed to establish numerosity, in the event that Magistrate Judge Creatura

20   disagreed, Plaintiffs requested leave to conduct discovery on numerosity and pointed out

21   that “Defendant presumably has control of even further information proving the

22   impracticability of joinder.” (See id. at 7 n.2.)


     ORDER - 3
              Case 2:18-cv-01409-JLR Document 82 Filed 05/18/20 Page 4 of 8



 1          The Commissioner raised objections to the validity of Plaintiffs counsel’s

 2   identification of 22 individuals who called the Lamda Legal Help Desk and argued that

 3   even if the court took that evidence at face value, 22 individuals is insufficient to satisfy

 4   the numerosity requirement. (See Def. Resp. to Order for Briefing (Dkt. # 73) at 4 (citing

 5   Gen. Tel. Co. of the Nw. v. EEOC, 446 U.S. 318, 330 n.14 (1980).) The Commissioner

 6   also took issue with Plaintiffs’ assumption that 22 calls to the Help Desk necessarily

 7   meant that there were dozens of additional class members who did not call the Help

 8   Desk. (See id. at 4-5.) The Commissioner did not provide any extrinsic evidence in

 9   support of the Administration’s position that the numerosity requirement had not been

10   met in this case. (See generally id.) Although the Commissioner recognized that “there

11   may be others out there” who are similarly situated to Ms. Thornton, the Commissioner

12   did not, for example, offer evidence that the Administration had conducted any kind of

13   search of its records for individuals who presented claims to the Administration and

14   might fit the class definition proposed by Magistrate Judge Creatura. (See id. at 4-5.)

15   Instead, the Commissioner pointed out that Plaintiffs carry the burden to establish

16   numerosity and argued that they had failed to carry that burden. (See id. at 5.)

17          In his Report and Recommendation, Magistrate Judge Creatura recommends

18   defining the class as follows:

19          All persons nationwide who presented claims for social security survivor’s
            benefits based on the work history of their same-sex partner and who were
20          barred from satisfying the marriage requirements for such benefits because
            of applicable laws that prohibited same-sex marriage. This class is intended
21          to exclude any putative class members in Ely v. Saul, No.
            4:18-cv-00557-BPV (D. Ariz.)
22


     ORDER - 4
              Case 2:18-cv-01409-JLR Document 82 Filed 05/18/20 Page 5 of 8



 1   (R&R at 21.) He also concludes that Plaintiffs satisfy the numerosity requirement based

 2   on “common sense and the more relaxed numerosity standard when addressing the

 3   proposed injunctive relief.” (See id. at 28-30.) Specifically, he notes that it may be

 4   “impossible to know how many claimants nationwide were impacted by the

 5   Administration’s blanket refusal to award benefits to the defined class,” and he agrees

 6   with Plaintiffs that “this information may be exclusively within the records of the

 7   Administration,” who offered no information about potential class members. (See id.at

 8   30.) Regardless, after reviewing the evidence submitted by the Plaintiffs from the

 9   Lambda Legal Help Desk records, Magistrate Judge Creatura concludes that,

10   “considering the widespread and growing population of same-sex marriages in this

11   country, it stands to reason that a significant number of same-sex surviving partners

12   would fall within the purview of the proposed injunction—at least more than 26, and

13   probably more than 40 nationwide.” (Id.) According to Magistrate Judge Creatura, that

14   is sufficient to satisfy the numerosity requirement of Rule 23(a)(1).

15                                     III.    ANALYSIS

16          “Rule 23 does not set forth a mere pleading standard.” Wal-Mart Stores, Inc. v.

17   Dukes, 564 U.S. 338, 350 (2011). Class certification is proper “only if ‘the trial court is

18   satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a) have been

19   satisfied[.]’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011) (quoting Gen.

20   Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982)). “A party seeking class certification

21   must affirmatively demonstrate his compliance with the Rule—that is, he must be

22   prepared to prove that there are in fact sufficiently numerous parties, common questions


     ORDER - 5
               Case 2:18-cv-01409-JLR Document 82 Filed 05/18/20 Page 6 of 8



 1   of law or fact, etc.” Id. Rule 23(a)’s first prerequisite is the numerosity requirement,

 2   which mandates that the class be “so numerous that joinder of all members is

 3   impracticable.” Fed. R. Civ. P. 23(a)(1). Although the Supreme Court instructs that

 4   “[t]he numerosity requirement requires examination of the specific facts of each case and

 5   imposes no absolute limitations,” the Court has noted that a class of 15 would be too

 6   small to meet the numerosity requirement, and cited with approval cases in which courts

 7   held that classes of 37, 35-45, “fewer than 20,” 22, 16, 26, and 18 were also too small to

 8   satisfy this requirement. See Gen. Tel. Co. of the Nw., 446 U.S. at 330, 330 n.14

 9   (collecting cases).

10          After reviewing the record, the parties’ briefing, and Magistrate Judge Creatura’s

11   Report and Recommendation, the court concludes that it would benefit from further

12   factual development on the numerosity requirement as applied to the class definition

13   recommended by Magistrate Judge Creatura. The parties should not interpret this

14   conclusion as a signal that the court disagrees with Magistrate Judge Creatura’s

15   conclusion that Plaintiffs have satisfied the numerosity requirement on the current record

16   or that the court intends to adopt Magistrate Judge Creatura’s proposed class definition.

17   (See R&R at 28-30.) The court has not yet concluded whether it will adopt, reject, or

18   modify Magistrate Judge Creatura’s recommendations on the merits or on class

19   certification.

20          However, the court takes its obligations to conduct a “rigorous analysis” on the

21   prerequisites of Rule 23(a) seriously. See Wal-Mart Stores, Inc., 564 U.S. at 350-51.

22   The record is currently incomplete on the question of numerosity as applied to Magistrate


     ORDER - 6
              Case 2:18-cv-01409-JLR Document 82 Filed 05/18/20 Page 7 of 8



 1   Judge Creatura’s recommended class—and unnecessarily so. The proposed class

 2   includes only individuals who have presented claims for social security survivor’s

 3   benefits to the Administration. (See R&R at 21.) Accordingly, the court agrees with

 4   Plaintiffs and Magistrate Judge Creatura that the Administration and the Commissioner

 5   surely have access to information about the numerosity of the proposed class that can be

 6   drawn from the Administration’s records of individuals who have presented claims for

 7   social security survivor’s benefits. (See id. at 30 (noting that information about the class

 8   “may be exclusively within the records of the Administration”); Pls. Resp. to Order for

 9   Briefing at 7 n.2 (“Defendant presumably has control of even further information proving

10   the impracticability of joinder.”).) That information should be before the court.

11   Regardless of the strengths or weakness of the numerosity evidence Plaintiffs compiled,

12   the constitutional and procedural issues at the heart of this case are simply too important

13   to resolve on inferences and anecdotal evidence when more precise evidence is

14   presumably readily available to the Commissioner and the Administration.

15          To ensure that Plaintiffs have a fulsome opportunity to supplement the record, the

16   court GRANTS Plaintiffs 60 days from the filing date of this order to conduct additional

17   discovery in this matter. This discovery shall be strictly limited to the numerosity

18   requirement as applied to the class definition proposed in the Report and

19   Recommendation. The court expects that all parties will participate in discovery

20   expeditiously, in good faith, and within the bounds of the Federal Rules of Civil

21   Procedure and this court’s local rules. To the extent that discovery disputes arise, the

22   //


     ORDER - 7
              Case 2:18-cv-01409-JLR Document 82 Filed 05/18/20 Page 8 of 8



 1   Court ORDERS the parties to contact the court’s courtroom deputy by telephone before

 2   moving for an order relating to discovery. See Local Rules W.D. Wash. LCR 7(i).

 3          The court further ORDERS Plaintiffs to file additional briefing regarding the

 4   numerosity requirement by no later than July 24, 2020. The Commissioner may file a

 5   response to the Plaintiffs’ briefing by July 31, 2020. Plaintiffs’ brief and the

 6   Commissioner’s response, if any, shall be strictly limited to the numerosity requirement

 7   and shall not exceed six pages in length, exclusive of any declarations or evidentiary

 8   material submitted in support of the briefing.

 9          Finally, in accordance with this order, the court DIRECTS the Clerk to re-note the

10   Report and Recommendation (Dkt. # 74), Defendant’s objections to the Report and

11   Recommendation (Dkt. # 78) and Plaintiffs’ objections to the Report and

12   Recommendation (Dkt. # 79) for July 31, 2020.

13          Dated this 18th day of May, 2020.

14
                                                         A
                                                       JAMES L. ROBART
15
                                                       United States District Judge
16

17

18

19

20

21

22


     ORDER - 8
